Citation Nr: 1530205	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-19 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral sural nerve neuropathy, claimed as acute or subacute peripheral neuropathy, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and Dr. Smith


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969, including service in the Republic of Vietnam.  The Veteran received awards including the Vietnamese Service Medal and a Purple Heart Medal. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was certified to the Board by the RO in Winston-Salem, North Carolina.  

The Veteran testified before a Decision Review Officer in April 2012, and the Veteran and Dr. Smith testified before the undersigned in February 2015.  Transcripts of both hearings are of record.  At the February 2015 hearing, the Veteran submitted additional evidence accompanied by a waiver of Agency of Original Jurisdiction review.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.  

2.  The Veteran's polyneuropathy is due to his in-service herbicide exposure.  


CONCLUSION OF LAW

The criteria for establishing service connection for polyneuropathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the Republic of Vietnam during a period including December 1967, and exposure to herbicides is therefore presumed.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  A Veteran who was exposed to herbicides can establish service connection in two ways, by meeting the requirements for presumptive service connection under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, or by establishing service connection on a direct basis.  Here, for reasons explained below, the Board finds that the criteria for establishing service connection on a direct basis - a present disability, an in-service event, and a nexus between the in-service event and the present disability - have been met, and therefore it is not necessary to consider whether service connection would also be warranted on a presumptive basis.  See 38 C.F.R. § 3.303(d) ("The presumptive provisions . . . are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.").  

The RO characterized the issue entitlement to service connection for bilateral sural nerve neuropathy.  A March 2009 treatment record shows that nerve conduction velocity testing revealed abnormal sensory nerve action potential to both sural sensory nerves and sural sensory nerve neuropathy was diagnosed.  An October 2012 treatment record notes that testing done in July 2012 revealed evidence of sensory polyneuropathy affecting the bilateral superficial peroneal and sural sensory nerves.  The neurologist reported that the Veteran does have evidence for peripheral neuropathy, possibly idiopathic, but that she was unable to explain his whole symptomatology.  In January 2015, Dr. Smith diagnosed polyneuropathy with paresthesias and muscle weakness.  Dr. Smith's report notes that nerve conduction testing in September 2014 showed bilateral sural and peroneal neuropathy, median sensory neuropathy, and mild ulnar neuropathy, i.e., upper and lower extremity neuropathies.  Based on the foregoing, the Board finds that the Veteran has a present disability that is best characterized as polyneuropathy, and the first element of service is established.  

As noted above, the Veteran is presumed to have been exposed to herbicides, and the second element of service connection is therefore established.  The only remaining question is whether the Veteran's polyneuropathy is related to his in-service herbicide exposure.  In October 2009, a VA examiner opined that in the absence of diabetes, alcoholism, or B12 deficiency and given that symptoms began shortly after return from Vietnam, it is more likely than not that sural nerve neuropathy is the result of herbicide exposure in Vietnam.  Review of the Veteran's treatment records shows no evidence of diabetes, alcoholism, or B12 deficiency, and the Veteran provided credible testimony at the February 2015 hearing that he has had aching in his joints and numbness in his hands and feet since service.  In his January 2015 report, Dr. Smith notes that the Veteran was evaluated for other causes of peripheral neuropathy and none have been found.  Based on the lack of other identifiable causes and the fact that peripheral neuropathy has been recognized as a disease associated with herbicide exposure, Dr. Smith opined that the Veteran's polyneuropathy is a result of his in-service herbicide exposure.  As there is no medical opinion contradicting that of the October 2009 VA examiner and Dr. Smith, the Board finds that service connection for polyneuropathy on a direct basis is warranted.  


ORDER

Entitlement to service connection for polyneuropathy is granted.  



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


